Title: From John Adams to Jonathan Williams, 8 November 1778
From: Adams, John
To: Williams, Jonathan


     
      Dear Sir
      Passy Novr. 8 1778
     
     I have received your obliging Favour of the 27 of October, and am very much obliged to you for the Trouble you have taken, in sending me the Rum.
     I have not yet received it, but as soon as it comes, I will send a Dozen to Dr. Bancroft and a Dozen to Mr. Alexander as you desire: But I must decline accepting the Remainder as a Present, for obvious Reasons, one among others is that there is no Justice in your putting yourself to the Expence of my Maintenance here, whatever occasion I may have for the Charity of my Friends at home. Please to draw upon me for the Expence of this Spirit, and your Bill shall be paid at sight. I am, with much Esteem, your humble servant
    